Case 3:16-cv-01609-LB Document 427 Filed 08/10/21 Page1of3

EJ-130

 

name Roberto J. Kampfner
rirmname: White & Case LLP
street Aopress: 555 S. Flower Street Ste. 2700

e-mai aporess rkampfner@whitecase.com
ATTORNEY FOR (name) Forreststream Holdings Limited

ATTORNEY OR PARTY WITHOUT ATTORNEY STATE BAR NO.

city. Los Angeles state. CA —zipcone. 90071
TELEPHONE NO. 213-620-7729 FAXNO. 213-452-2329

[XX] oriGinal suoGMENT CREDITOR [_] ASSIGNEE OF RECORD

179026 FOR COURT USE ONLY

 

street aopress 450 Golden Gate Ave.
maitinc appress) 450 Golden Gate Ave.
city ano zip cove’ San Francisco, CA 94102

BRANCH NAME: San Francisco Division

U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

Plaintiff’ Forreststream Holdings Limited

Defendant: Gregory Shenkman (aka Grigory Shenkman) 16-cv-1609-LB

CASE NUMBER

 

(-X] EXECUTION (Money Judgment)

 

WRIT OF [__] POSSESSION OF {___] Personal Property
[__] SALE [_] Real Property (including Family and Probate)

[__] Limited Civil Case
(including Small Claims)

[___] Unlimited Civil Case

 

 

 

1. Tothe U.S. Marshal for the Northern District of California
You are directed to enforce the judgment described below with daily interest and your costs as provided by law.
2. To any registered process server: You are authorized to serve this writ only in accordance with CCP 699.080 or CCP 715.040.

3. (Name): Forreststream Holdings Limited

isthe [XX] original judgment creditor [__] assignee of record whose address is shown on this form above the court's name.

4. Judgment debtor (name, type of legal entity if not a
natural person, and last known address):

| Gregory Shenkman (aka Grigory Shenkman) |
116 Galewood Circle
San Francisco, CA 94131

|

~ | Additional judgment debtors on next page
5. Judgment entered on (date): April 6, 2017

6. [___] Judgment renewed on (dates):

7. Notice of sale under this writ
a. ] has not been requested.
b. [S<] has been requested (see next page).

8. _|_ tomtasbtos information on next page.

 

9. [_] See next page for information on real or personal property to be
delivered under a writ of possession or sold under a writ of sale.

10.[-__] This writ is issued on a sister-state judgment.
For Items 11-17, see form MC-012 and form MC-013-INFO
11. Total judgment (as entered or renewed) $ 10,514,420.77

12. Costs after judgment (CCP 685.090) $ 0.00
13. Subtotal (add 11 and 12) $ 10,514,420.77
14. Credits to principal (after credit to interest) $ 5,610,448.78

15. Principal remaining due (subtract 14 from 13) $_4,903,971.99

16. Accrued interest remaining due per CCP $ 88,775.40
685.050(b) (not on GC 6103.5 fees)

17. Fee for issuance of writ $ 0.00

18. Total (add 15, 16, and 17)(as of 8/9/2021) $_4,992,747.39

19. Levying officer:
a. Add daily interest from date of writ (at
the legal rate on 15) (not on GC
6103.5 f6@S). 0... ee eee $ _ 137.85
b. Pay directly to court costs included in
41 and 17 (GC 6103.5, 68637; CCP

 

 

 

 

 

 

SEAT] LS ee 699.520(i)) o 6c e eee $ 0.00
/ - 20.[___] The amounts called for in items 11-19 are different for each
debtor. These amounts are stated for each debtor on
Attachment 20. sus SOONG
[issued on (date): iis /1 wus | Clerk, by “MARK Oe _ Deputy
: NOTICE TO PERSON SERVED: SEE PAGE 3 FOR IMPORTANT INFORMATION. | .
age 1o0f3
Form Approved for Optional Use . WRIT OF EXECUTION Code of Civil Procedure, §§ 699.520, 712.010, 715.010

Judicial Council of Catitomia
EJ-130 (Rev. January 1, 2018}

Government Code, § 6103.5
www.courts.ca.gov
Case 3:16-cv-01609-LB Document 427 Filed 08/10/21 Page 2 of 3

EJ-130

 

Plaintiff: Forreststream Holdings Limited CASE NUMBER:

Defendant: Gregory Shenkman (aka Grigory Shenkman) 16-cv-1606-LB

 

 

 

 

21.[7_] Additional judgment debtor (name, type of legal entity
if not a natural person, and last known address):

[ |
L_ _|

22.[X] Notice of sale has been requested by (name and address):

[kristina Nenaydokh c/o |
Jessica Taran, Vaksman Khaflin
975 Mahler Road

| _ Burlingame, CA 94010 |

PT
LIL _

23. [[_] Joint debtor was declared bound by the judgment (CCP 989-994)

a. on (date): a. on (date):
b. name, type of legal entity if not a natural person, and b. name, type of legal entity if not a natural person, and
last known address of joint debtor: last known address of joint debtor:

[ td
| Jo

c. [__] Additional costs against certain joint debtors are itemized: © [__} Below [__] On Attachment 23c

|_|

24.[—_] (Writ of Possession or Writ of Sale) Judgment was entered for the following:

a. [__] Possession of reat property: The complaint was filed on (date):
(Check (1) or (2). Check (3) if applicable. Complete (4) if (2) or (3) have been checked.)

qj) CJ The Prejudgment Claim of Right to Possession was served in compliance with CCP 415.46. The judgment includes
all tenants, subtenants, named claimants, and other occupants of the premises.

(2) ([_] The Prejudgment Claim of Right to Possession was NOT served in compliance with CCP 415.46.

(3) [_] The unlawful detainer resulted from a foreclosure sale of a rental housing unit. (An occupant not named in the
judgment may file a Claim of Right to Possession at any time up to and including the time the levying officer returns
to effect eviction, regardless of whether a Prejudgment Claim of Right to Possession was served.) (See CCP 415.46
and 1174.3(a)(2).)

(4) If the unlawful detainer resulted from a foreclosure (item 24a(3)), or if the Prejudgment Claim of Right to Possession was
not served in compliance with CCP 415.46 (item 24a(2)), answer the following:

(a) The daily rental value on the date the complaint was filed was $
(b) | The court will hear objections to enforcement of the judgment under CCP 1174.3 on the following dates (specify):

b. [-_] Possession of personal property.
[_] If delivery cannot be had, then for the value (itemize in 24e) specified in the judgment or supplemental order.
. [_] Sale of personal property.

. [££] Sale of real property.
The property is described: [[_] Below [__] On Attachment 24e

o2o0

 

EJ-130 [Rev. January 1, 2018} WRIT OF EXECUTION . Page 20f 3
Case 3:16-cv-01609-LB Document 427 Filed 08/10/21 Page 3of3

EJ-130

 

Plaintiff: Forreststream Holdings Limited CASE NUMBER:

Defendant: Gregory Shenkman (aka Grigory Shenkman) 16-cv-1606-LB

 

 

 

 

NOTICE TO PERSON SERVED

WRIT OF EXECUTION OR SALE. Your rights and duties are indicated on the accompanying Notice of Levy (form EJ-150).

WRIT OF POSSESSION OF PERSONAL PROPERTY. If the levying officer is not able to take custody of the property, the levying
officer will demand that you turn over the property. If custody is not obtained following demand, the judgment may be enforced as a
money judgment for the value of the property specified in the judgment or in a supplemental order.

WRIT OF POSSESSION OF REAL PROPERTY. If the premises are not vacated within five days after the date of service on the
occupant or, if service is by posting, within five days after service on you, the levying officer will remove the occupants from the real
property and place the judgment creditor in possession of the property. Except for a mobile home, personal property remaining on the
premises will be sold or otherwise disposed of in accordance with CCP 1174 unless you or the owner of the property pays the
judgment creditor the reasonable cost of storage and takes possession of the personal property not later than 15 days after the time
the judgment creditor takes possession of the premises.

EXCEPTION IF RENTAL HOUSING UNIT WAS FORECLOSED. If the residential property that you are renting was sold in a
foreclosure, you have additional time before you must vacate the premises. If you have a lease for a fixed term, such as for a year, you
may remain in the property until the term is up. If you have a periodic lease or tenancy, such as from month-to-month, you may remain
in the property for 90 days after receiving a notice to quit. A blank form Claim of Right to Possession and Notice of Hearing (form
CP10) accompanies this writ. You may claim your right to remain on the property by filling it out and giving it to the sheriff or levying
officer.

EXCEPTION IF YOU WERE NOT SERVED WITH A FORM CALLED PREJUDGMENT CLAIM OF RIGHT TO POSSESSION. If you
were not named in the judgment for possession and you occupied the premises on the date on which the unlawful detainer case was
filed, you may object to the enforcement of the judgment against you. You must complete the form Claim of Right to Possession and
Notice of Hearing (form CP10) and give it to the sheriff or levying officer. A blank form accompanies this writ. You have this right
whether or not the property you are renting was sold in a foreclosure. ,

 

 

 

 

EJ-130 (Rev. January 1, 2018] WRIT OF EXECUTION Page 3 of 3
